DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endle, WO 2015/123635 in view of Filho et al., US 9,015,895.
	Endle discloses the claimed invention including a nonwoven hand pad comprising a monolithic substrate (100) having first and second opposed major surfaces (104, 108; see Figures, Page 2 Lines 14-15), wherein the first major surface includes (108) a first functional region configured for a first cleaning operation (various operations and embodiments discussed page 10 line 32 to page 11 line 21), and the second major surface (104) includes at least two functional regions configured for second and third cleaning operations (the two functional regions are two different rows or groups of rows of 162), wherein the second functional region defines a first scouring surface having a scouring function (162 creates a scouring surface that functions to scour), and the third region defines a second scouring surface having a second scouring function (the region of 162 creates a scouring surface that functions to scour), wherein the second functional region comprises a first array of spaced-apart scouring bodies in a first pattern (in the pattern “\”; see Figure 1 marked up by the Examiner below and Page 7 Lines 9-15), and the third functional region comprises a second array of spaced-apart scouring bodies arranged in a second pattern (in the pattern “/”; see Figure 1 marked up by the Examiner below and Page 7 Lines 9-15). Regarding claim 6, the first major surface is substantially free of abrasive particles (in some embodiments, page 16 lines 2-3, 8-9). Regarding claim 7, the substrate comprises a first nonwoven material defining the first functional region (102 or 180, Figure 3; page 2 lines 14-21). Regarding claim 8, there is a nonwoven backing layer affixed to the first nonwoven material (180). Regarding claim 9, the nonwoven backing layer comprises a foam material or a fibrous nonwoven material (page 10 lines 34-35, page 11 lines 10-11, see 
[AltContent: textbox (Second functional region, first array of scouring bodies)][AltContent: arrow][AltContent: textbox (Third functional region, second array of scouring bodies)][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    398
    534
    media_image1.png
    Greyscale


	Endle on Page 7 Lines 1-15 teaches that the scouring bodies 162 can be configured in “any suitable pattern…random, regular, repeating or non-repeating and so on.” Endle also teaches that the scouring bodies may be of any desired shape. Endle does not disclose that there are first and second different patterns, in that the first pattern is different than the second pattern in size or spacing of the spaced-apart scouring bodies.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify one or both of the patterns of Endle so that that the first pattern is different than the second pattern in size or spacing of the spaced-apart scouring bodies, as taught by Filho et al., so that there is a second pattern capable of providing a different cleaning function that is suited for a cleaning operation that is different than the one provided by the first pattern.
2.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endle, WO 2015/123635 and Filho et al., US 9,015,895 as applied to claim 1 in view of Bolkan et al., US 7,310,847.
	Endle discloses all elements previously discussed above and further with regards to claim 28 describes a use where at least a portion of the first and second major surfaces of the hand pad (104, 108) are brought into contact with a soiled surface and a step of manually moving the pad about the soiled surface while maintaining the first major surface in contact with the soiled surface (page 12 lines 13-17). Endle and Filho et al. do not describe a step of specifically manually folding the nonwoven hand pad.
	Bolkan teaches a method of use of a cleaning pad (2) that has first and second major surfaces (formed on 4 and 6, see Figures 1-2), the first major surface (6) is brought into contact 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the use of the hand pad of Endle and Filho et al. to further include a step of manually folding, as taught by Bolkan, so that by folding the cleaning pad can include a region that acts as a grip that is useful when scrubbing soiled surfaces.
3.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., FR 2723525 (see also computer generated English translation) in view of Nozari, US 2009/0276971.
	Johnson et al. disclose a hand pad comprising a foam backing layer having first and second major surfaces (2, see Figures), wherein the first major surface provides a first working surface that is substantially free of abrasive particles (bottom surface of 2 as oriented in Figures 1-2, see also pages 2-3 of English translation), a first scouring material affixed to a portion of the backing layer second major surface comprising a non-woven with abrasive particles evenly distributed on an exposed surface, thereby defining a first scouring surface (at 1’, see English translation page 12, “the face 1’ has been coated with a scouring and/or abrasive composition”; see Figures), and a second scouring material affixed to a portion of the backing layer adjacent the first scouring material comprising a non-woven web having an exposed abrasive surface 
Nozari teaches a non-woven hand pad having a nonwoven backing layer with opposed first and second major surfaces (210 or 230, see Figures, paragraphs 0024, 0026) with a scouring material affixed to a portion of the backing layer second major surface (220, see Figures and paragraph 0027), the scouring material comprising a fibrous non-woven web and abrasive particles evenly distributed on an exposed surface of the web so that it is strong and durable (paragraphs 0020 and 0027).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first scouring material of Johnson et al. for one that is fibrous, as taught by Nozari, so that the scouring material is more durable and long lasting.
Allowable Subject Matter
4.	Claim 3 is allowed.
Claims 14, 21-23 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art made of record discloses, teaches or suggests the invention of claims 3, 14, 21-23 and 26-27. In particular Endle, WO 2015/123635 does not include a first nonwoven material that is an open lofty fibrous nonwoven material having a continuous abrasive surface, the second nonwoven material is a fibrous nonwoven material having a semi-densified layer with the first array of spaced-apart scouring bodies arranged in the first pattern on the semi-densified layer.
Response to Arguments
5.	Applicant's arguments filed 17 August 2021 have been fully considered but they are not persuasive. The Applicant’s arguments with regards to Johnson et al. and Nozari are not persuasive. The Applicant argues that the scouring bodies of Johnson are not discontinuous as the raised pattern (3) is formed by one continuous layer of material with raised portions and zones. The Examiner respectfully disagrees. As stated previously, the bodies or raised portions (3) are considered to be discontinuous by a denser area 4 as shown in Figures 1-2. The English translation describes “patterns 3, separated by zones 4.” The Examiner maintains that the array of spaced apart scouring bodies (3) are discontinuous in that they are interrupted by a denser zone (4).
6.	Applicant’s arguments with respect to claim(s) 1, 6-10, 13 and 28 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg